Gorman, J.,
dissenting.
The evidence in this case discloses that during the entire time ■that the -plaintiff rendered' the services to the defendant’s' intés*501tate she was paid each week the sum of $3 and received the same as her compensation for the services rendered. She made no complaint or objection to the amount paid her. She never notified or apprised the decedent that she was dissatisfied or expected to be paid more for her services. For a long time prior to her last employment she ,was also paid the sum of $3 per week. Under these circumstances it appears to me that she is now estopped from claiming that her services are worth more than $3 per week. “He who will not speak when he should, should not be heard to speak when he would.” The decedent’s mouth is closed in death, and it appears to me that the acceptance^ the amount paid her each week estops her from claiming that’she was entitled to more, after the death of Mr. Leen.
The cupidity and avarice of relatives of deceased persons so, frequently tempt them to make claims against their estates, especially when they are dissatisfied with some provision made for them by the deceased, that the courts should frown upon all efforts to raid the estates of deceased persons.
I am fully convinced that the plaintiff in this case had no intention to make a charge of more than $3 per week for her services until after the death of Mr. Leen and that this claim upon her part was an afterthought. It appears to me that the verdict was manifestly against the weight of the evidence and that the defendant proved conclusively that the services rendered by the plaintiff to the decedent were fully paid for during the lifetime of the decedent.
For these reasons I am constrained to say that, the judgment should be reversed.